Opinion by
Mr. Justice Green,
We think it cannot be questioned, indeed it is not, that the Keystone Battery is a purely public charity. It is a military organization maintained,by state appropriations and public subscriptions, and its only object is the gratuitous service of the public without any profit or expectation of gain. The lot in question was purchased for the purpose of erecting thereon an armory building for the use of the Battery and was of course public property. If the building had been completed and used for its intended purpose, it is not contended that, it would have been liable to taxation. But the building was only commenced, and then abandoned on account of an objectionable location, and the appellee then sought, and finally obtained, another lot upon which they afterwards erected a complete armory building. The first lot was finally sold and the proceeds were used in the purchase of the new lot and the erection of the new armory. It is argued for the appellant that during the interval between the abandonment of the first building- and the erection of the new one, the first lot and partly constructed building were subject to taxation.
But the act of June 4, 1879, P. L. 90, provides, “That nothing in the act to which this is a supplement (act of 1874) shall be taken as implying that any building though incomplete or in course of construction shall be subject to taxation, where *529said building was intended under provision of said act to be exempt from taxation when completed.”
It seems very clear to us that this act is entirely applicable to the pr'esent case even if the property would be taxable without it, which is very doubtful. There was nothing in the evidence to show that the lot was held for investment purposes or for any purpose of profit. It was manifestly held only until it could be sold, and it was sold as soon as a purchaser could be obtained, and the proceeds used for the erection of the new building.
Judgment affirmed.